Citation Nr: 1029143	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
condition.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
condition.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for allergic 
rhinitis/sinusitis.

7.  Entitlement to service connection for obstructive sleep apnea 
(OSA).

8.  Entitlement to service connection for a disability manifested 
by right ankle pain, to include as due to undiagnosed illness.

9.  Entitlement to service connection for a disability manifested 
by left ankle pain, to include as due to undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by left thigh pain, to include as due to undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.

In a January 2006 rating decision, the RO determined, in 
pertinent part, that new and material evidence sufficient to 
reopen the Veteran's previously-denied claims for service 
connection for left knee and back conditions had not been 
received.  The Veteran did not appeal these issues. 

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from January and August 2006 rating decisions, in which 
the RO determined, in pertinent part, that new and material 
evidence sufficient to reopen the Veteran's previously-denied 
claims for service connection for left knee and back condition 
had not been received and also denied service connection for the 
disorders listed in 4 through 10 above.  

In May 2010, the Veteran testified during a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ); a copy of the 
transcript is in the record.  

Here, the Board finds that the Veteran is seeking to reopen 
claims for service connection for the same disabilities (back and 
left knee conditions) as that for which the RO determined that 
new and material sufficient to reopen the Veteran's previously-
denied claims for service connection had not been received in a 
January 2006 rating decision.  Thus, new and material evidence is 
required to reopen these previously-denied claims for service 
connection.  As the Board must first decide whether new and 
material evidence has been received to reopen the claims for 
service connection before it can address these matters on the 
merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the previously-denied claim for a 
back condition-the Board has characterized this part of the 
appeal as encompassing the first three issues listed on the title 
page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Issues 3 through 10 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2006 rating decision, in part, determined that new 
and material evidence sufficient to reopen the Veteran's 
previously-denied claims for service connection for left knee and 
back conditions had not been received; the Veteran did not file a 
notice of disagreement (NOD) with respect to these issues.

2.  The evidence associated with the claims file since the 
January 2006 rating decision is cumulative or redundant of 
evidence of record at the time of the January 2006 rating 
decision and does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for a left knee 
condition.

3.  The evidence associated with the claims file since the 
January 2006 rating decision includes evidence that is not 
cumulative or redundant of evidence of record at the time of the 
January 2006 rating decision and relates to an unestablished fact 
necessary to substantiate the claim for service connection for a 
back condition.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision that determined that new and 
material sufficient to reopen the Veteran's previously-denied 
claims for service connection for left knee and back conditions 
had not been received is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As evidence received since the January 2006 rating decision 
is not new and material, the criteria for reopening the Veteran's 
claim for service connection for a left knee condition have not 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  As evidence received since the January 2006 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for a back condition are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Specific to requests to reopen a 
previously-denied claim for service connection, VA must provide 
notice that describes the basis for the previous denial, as well 
as the reopening criteria and the criteria for establishing the 
underlying claim for service connection found to be 
unsubstantiated in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
that to the extent possible the VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before an 
initial decision on a claim for VA benefits.  Pelegrini, 18 Vet. 
App. at 119-20.  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.  

Initially, in light of the Board's favorable disposition of the 
petition to reopen the Veteran's previously-denied claim for 
service connection for a back condition, the Board finds that all 
notification and development actions needed to fairly adjudicate 
the appeal with regard to this issue have been accomplished.

In a March 2006 pre-rating letter, the RO notified the Veteran 
that his claim for service connection for a left knee condition 
had been previously denied in a December 1994 rating decision due 
to lack of evidence showing a permanent left knee residual 
disability at the time of separation from service, as well as the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  The Board acknowledges 
that the March 2006 Kent notice with regard to the Veteran's 
petition to reopen his claim for a left knee condition failed to 
correctly apprise the Veteran of what he needed to reopen his 
claim for service connection that was found to be unsubstantiated 
in the previous denial in January 2006.  However, in the August 
2006 rating decision, the July 2007 statement of the case (SOC), 
and the October 2007 and February 2010 supplemental SOCs (SSOCs), 
the RO clarified that, at the time of the previous denial in 
January 2006, the evidence failed to show a chronic left knee 
disability related to the Veteran's military service.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the matters decided herein on appeal.  Any such error 
is deemed harmless and does not preclude appellate consideration 
of the matters herein decided.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective notice 
has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the matters decided herein on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes the Veteran's service personnel and 
treatment records, available VA and private medical records, and 
statements from the Veteran and his representative.  The Board 
acknowledges that the Veteran was not provided another 
examination with regard to his claim for service connection for a 
left knee condition, in light of the fact that x-ray evidence of 
degenerative joint disease (DJD) was first shown in a December 
2005 VA joints examination report, in which the examiner opined 
that left knee DJD/strain was secondary to obesity, was 
insufficient to reopen the Veteran's claim.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The Veteran testified at a Board hearing 
in connection with the matters decided herein.  This hearing 
focused on the elements necessary to substantiate the claim(s) 
and the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, -
-- Vet. App. ---, No. 08-4080 (Jul. 1, 2010), the VLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) (2009) and 
that the Board can adjudicate the claims decided herein based on 
the current record.  Under these circumstances, the Board 
concludes that the Veteran has been accorded ample opportunity to 
present evidence and argument in support of the matters decided 
on appeal.  Thus, the Board finds that no further assistance is 
warranted with regard to the issues decided herein.  

II. Petitions to Reopen

In a January 2006 rating decision, the RO, in pertinent part, 
determined that new and material sufficient to reopen the 
Veteran's previously-denied claims for service connection for 
left knee and back conditions had not been received, finding that 
the medical evidence did not provide any evidence that any 
current back condition is related to his military service or that 
there was a permanent left knee residual disability at the time 
of separation from service.  In a letter dated the same month, 
the RO gave notice of its determination and informed the Veteran 
of his appellate rights.  The Veteran did not file an NOD to this 
rating decision with regard to these two issues; therefore, the 
decision became final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran's petitions to reopen the previously-denied 
claims for service connection for left knee and back conditions 
were received by VA in January 2006, following the issuance of 
the above decision.

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim(s) sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly-received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was the January 2006 rating decision.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

Under the legal authority in effect currently, and at the time of 
the prior denial, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 C.F.R. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Board notes that a symptom (e.g., joint pain), without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a "disability" for which 
service connection may be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).

Under 38 C.F.R. § 3.310, service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Such 
permits a grant of service connection not only for disability 
caused by a service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  Id.  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Left Knee Condition

At the time of the previous denial in January 2006, the evidence 
of record showed that the Veteran had been diagnosed with left 
knee DJD and strain, which had been linked to his obesity, not to 
his period of military service.  Thus, to be new and material 
evidence sufficient to reopen the Veteran's claim for service 
connection, the evidence of record must show that his left knee 
disability is related to service or is secondary to service-
connected disability.
 
Evidence added to the record since the prior denial includes 
copies of additional VA treatment records and examination 
reports; additional private medical records; and various 
statements and testimony submitted by the Veteran or on his 
behalf.  Many of these records, although new, are cumulative or 
redundant of the evidence of record at the time of the last final 
denial and, thus, are not material for purposes of reopening the 
claim.  The medical evidence of record shows continuing treatment 
for left knee pain/swelling, DJD, and strain, but does not relate 
such symptoms and/or disabilities to the Veteran's military 
service or to any service-connected disability.  During his 
testimony, the Veteran reiterated his contentions that as a heavy 
equipment operator he would jump off the vehicle and sometimes 
landed wrong; and that his left knee disability is related to 
service, noting that on multiple occasions during service he 
experienced left knee pain and swelling, for which he sometimes 
sought treatment and was placed on physical profiles.  Finally, 
although the Veteran's statements and testimony are presumed 
under the holding in Justus to be credible, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211 
(1993); Hickson v. West, 11 Vet. App. 374 (1998).  In YT v. 
Brown, 9 Vet. App. 195 (1996), the Court found that the 
appellant's opinion was not material to the issue of medical 
causation.  See also Bostain v. West, 11 Vet. App. 124 (1998) 
(lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance of the claim is not new 
evidence).  The Board emphasizes that neither the Veteran nor his 
representative is shown to possess the appropriate medical 
expertise and training to offer a probative opinion as to whether 
the Veteran's left knee disabilities are medically related to 
military service or to any service-connected disability.  
Accordingly, where, as here, the claim turns on a medical matter, 
unsupported lay statements without more, even if new, can never 
serve as a predicate to reopen a previously-denied claim.  See 
Moray, 5 Vet. App. at 214.  

Under these circumstances, the Board concludes that the 
additional evidence added to the claims file since the RO's 
January 2006 decision does not constitute new and material 
evidence sufficient to reopen the claim of entitlement to service 
connection for a left knee condition.  As such, the RO's January 
2006 decision remains final, and the appeal to reopen must be 
denied.  As the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen the previously-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back Condition

At the time of the previous denial in January 2006, the evidence 
of record showed that the Veteran had been treated for complaints 
of back pain, but he had not been diagnosed with a back 
disability.  Thus, to be new and material evidence sufficient to 
reopen the Veteran's claim for service connection, the evidence 
of record must show a diagnosed back disorder and/or that such 
back disorder is related to service or is secondary to service-
connected disability.  

Evidence added to the record since the prior denial includes 
copies of additional VA treatment records with a diagnosis of a 
low back disorder.  For example, an August 2006 magnetic 
resonance imaging (MRI) revealed facet joint arthritis at L3-S1.  
Accordingly, these records suffice to reopen the Veteran's claim 
for a back condition.  Moreover, the Board finds that this 
additional evidence is neither cumulative nor duplicative of 
evidence previously of record nor was it previously considered by 
agency adjudicators, and as such it is "new."  As noted above, 
the Veteran was previously denied service connection because 
available evidence failed to show a current diagnosis of a back 
disorder.  Thus, the new evidence now relates to a fact that may 
provide a reasonable possibility of substantiating the claim and 
must be considered in order to decide the merits of the claim.  
Accordingly, the Board concludes that the criteria for reopening 
a claim of entitlement to service connection for a back condition 
are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a left knee condition has not been 
received, the appeal to reopen is denied.

As new and material evidence sufficient to reopen a claim for 
service connection for a back condition has been received, to 
this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim for 
service connection for a back disorder, VA again should consider 
the claim on the merits, in the first instance, to avoid any 
prejudice to the appellant.  The Board also finds that additional 
action on this claim and his remaining claims for service 
connection is warranted.  

Musculoskeletal Claims

Service treatment records show treatment for complaints of a 
right ankle injury in July 1978, back pain in August 1989, and 
left ankle sprains in October 1988 and July 1991.  On the medical 
history portion of his December 1993 retirement examination 
report, the Veteran complained of swollen or painful joints and 
recurrent back pain and the examiner annotated the report with 
recurrent back pain and sprained ankle, right.  During his 
hearing, the Veteran testified that he injured his left thigh, 
back, knees and ankles several times during weekly physical 
training throughout his 20 years in service and that when seen at 
sick call it was his understanding that he was told that he had 
muscle sprain/strain and, at times, he was placed on physical 
profiles.  He also reiterated his contentions that as a heavy 
equipment operator he would jump off the vehicle and sometimes 
landed wrong.  In service, the Veteran indicated that he wore 
combat boots to support his ankles.  Since service, he has 
reported and been treated for continuing numbness/tingling and 
pain in his left thigh/leg that he believes is partially related 
to his chronic back problems.  The Veteran stated that his back 
goes out a couple of times a year, which has been attributed to 
arthritis.  He also testified that his ankles hurt and swell and 
he has to wear compression stockings to control the swelling.  
The Veteran added that physicians have indicated that the pain 
and swelling in his lower extremities is likely due to his 
service-connected gout.

Moreover, the Board points out that, as a Persian Gulf War 
veteran, compensation may also be established for objective 
indications of a "qualifying chronic disability" that became 
manifest during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent prior to December 31, 2011.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2009); 38 C.F.R. § 3.317 
(2009).  However, the RO has not sought an opinion as to whether 
the claimed disabilities manifested by back pain and joint 
pain/swelling are related to the Veteran's period of service.  
Thus, further examination is warranted to identify any chronic 
disabilities manifested by the claimed symptoms and to address 
whether such symptomatology is a separate and distinct diagnosed 
disability related to service (for example, DJD of the 
lumbosacral spine), qualifies as an undiagnosed illness (for 
example, ankle pain), or such symptomatology is a manifestation 
of a service-connected disability (for example, gout).  

Hearing Loss and Tinnitus

The Veteran contends that his current hearing loss and tinnitus 
are due to in-service noise exposure.  He testified he had no 
noise exposure after service due to recreational activities and 
that his post-service occupational noise exposure as a truck 
driver and jail guard was much less than that he encountered 
during service.  In Charles v. Principi, 16 Vet. App. 370 (2002), 
the Court determined that tinnitus is the type of disorder 
associated with symptoms capable of lay observation.  Lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Indeed, a lay 
person is generally capable of reporting that he or she is unable 
to hear.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a lay person is competent to identify the 
medical condition, (2) the lay person is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  But the July 2006 VA audiologist opined 
that the Veteran's current hearing loss was due to aging, 
specifically indicating that no complaints regarding his ears or 
hearing were noted in service and that his hearing levels were 
normal at enlistment and on discharge.  The audiologist provided 
no opinion as to the Veteran's severe tinnitus.

Even so, the Board notes that the absence of service treatment 
records showing in-service evidence of hearing loss is not fatal 
to the claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385 (2009)), and a medically sound basis for attributing such 
disability to service, may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  In this regard, the Board emphasizes 
that, for service connection, in-service noise exposure need not 
be the only source of acoustic trauma; it must only be a 
contributing source.  

Because the Veteran was a heavy equipment operator and, as such, 
he routinely was exposed to hazardous noise (see August 1990 
audiogram), including loud noises on the firing range, the 
Veteran was given multiple audiograms throughout his twenty years 
in service.  And, although audiogram results on the Veteran's 
December 1993 retirement examination report were still within 
normal ranges, his hearing did show a decrease when compared to 
the previous audiogram done in 1990 and since his enlistment 
audiogram in May 1974.  In regard to audiological examinations 
and opinions, the Board notes that Training Letter No. 10-02 
(March 18, 2010), pertaining to adjudicating claims for hearing 
loss, tinnitus, or both, and certain aspects of audiology 
examinations was issued in March 2010.  Thus, following the 
receipt of additional records, the Veteran should be examined and 
his claims file should be reviewed by an ENT physician to render 
an etiological opinion explicitly addressing the medical 
relationship, if any, between the claimed disabilities and likely 
in-service noise exposure during service that is supported by a 
fully-stated rationale, would be helpful in resolving the claims 
for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Respiratory Claims

During his hearing, the Veteran confirmed that he was not 
diagnosed with OSA until after a private sleep study performed in 
August 2008.  He testified that, during service he was tired all 
the time and that on a few occasions he overslept and was late 
for formation, for which he was written up and which he thinks 
was the onset of his OSA.  The Veteran also indicated that he had 
problems with rhinitis and sinusitis in service and that they 
have been a consistent problem ever since, adding that he catches 
cold easily.  He indicates that he self-medicates with nasal 
spray and over-the-counter drugs.  

Service treatment records show treatment for complaints of: a 
runny, stuffy nose and sinus problems in May 1975, a runny nose 
in January 1977, rhinitis NOS (Not Otherwise Specified) in March 
1977, and a runny nose diagnosed as an upper respiratory 
infection in November 1980.  The Veteran's July 1980 quadrennial 
examination report reflects that he was overweight and was 
participating in an overweight program.  On the medical history 
portion of his December 1993 retirement examination report, the 
Veteran complained of chronic or frequent colds.  VA treatment 
records reflect a history of allergic rhinitis and treatment for 
an upper respiratory infection in February 2001.  In light of the 
above, the Board finds that an examination and an opinion on the 
etiology of these claimed disorders would be helpful in resolving 
the claims for service connection.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 
at 83-86.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) for service connection.  See 38 C.F.R. § 
3.655(b) (2009).  

Prior to scheduling the Veteran for examination, VA must obtain 
all outstanding pertinent medical records from VA facilities and 
any service department facility identified by the Veteran, 
following the procedures prescribed in 38 C.F.R. § 3.159 as 
regards requesting records from Federal facilities.  Only 
selected VA medical records have been associated with the claims 
file.  It contains records from the Central Texas VA Healthcare 
System dated from February 8, 2001 to January 11, 2002, from July 
15, 2004 to October 3, 2005, and from December 14, 2005 to 
September 22, 2008 and from the Popular Bluff, Missouri VA 
Medical Center dated in August 2007.  The Board emphasizes that 
records generated by VA and service department facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  
Similarly, VA should request that the Veteran identify and 
provide authorization to enable it to obtain additional private 
medical records.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Central Texas VA Healthcare System 
prior to February 8, 2001, between January 
11, 2002 and July 15, 2004, between October 
3, 2005 and December 14, 2005, and since 
September 22, 2008.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that he 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claims remaining on appeal that is not 
currently of record.  Specifically request 
that the Veteran identify healthcare 
providers who have treated him for back, 
right knee, ankle pain/disorders and for 
respiratory disorders and ask him to 
provide authorization to enable VA to 
obtain all pertinent records, to include 
radiological studies.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
examination in accord with Training Letter 
No. 10-02, by an ENT physician.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

In accord with Training Letter No. 10-02, 
the examiner should specifically indicate, 
with respect to each ear, whether the 
Veteran currently has tinnitus and hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 percent).  

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect to 
each ear, the physician should offer an 
opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to 
particularly include alleged in-service 
noise exposure) incurred or aggravated by 
disease or injury during any period of 
active duty.  If tinnitus is associated 
with conditions other than hearing loss, 
the examiner must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to 
be determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

The examiner should set forth all 
examination findings meeting the provisions 
of Training Letter No. 10-02, along with a 
complete rationale for the conclusions 
reached, in a printed report.

4.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
examiner.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, as 
necessary) and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
requesting examiner prior to the completion 
of his or her report), and all clinical 
findings should be reported in detail.

The examiner should note and detail all 
reported symptoms of any disability 
manifested by back pain, left thigh 
pain/numbness, or right and left ankle 
pain/swelling.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of such symptoms and 
state what precipitates and what relieves 
them.  The examiner should clearly indicate 
whether the Veteran has a current 
disability manifested by a back pain, left 
thigh pain/numbness, or right and left 
ankle pain/swelling or has had one since 
his discharge from service on May 31, 1994.  
With respect to such diagnosed disability, 
the appropriate examiner should provide an 
opinion as whether it is at least as 
likely as not (50 percent or greater 
probability) that the diagnosed disability 
(1) was incurred in, or aggravated by, 
active duty, (2) had its onset within one 
year of the Veteran's discharge from 
service, if arthritis is diagnosed; and/or 
(3) is a manifestation of any service-
connected disability.  Currently, the 
Veteran is service connected for gout, 
adjustment disorder with depressed mood 
associated with gout, hypertension, 
residuals of a fracture of the distal 
phalanx of the right index finger, and 
tinea pedis with onychomycosis and history 
of tinea versicolor.

For any of the above signs and symptoms, 
which is not attributable to a known 
diagnosis, the findings should reflect all 
objective indications of chronic disability 
to include either objective medical 
evidence perceptible to a physician or 
other, non-medical indicators that are 
capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2009).  Finally, the 
examiner should express his or her opinion 
as to whether any disability manifested by 
back pain, left thigh pain/numbness, or 
right and left ankle pain/swelling is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).  

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed, and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason(s) why.

5.  After completion of 1 and 2 above, 
schedule the Veteran for a VA respiratory 
examination to determine the nature, extent 
and etiology of any respiratory disorder 
found to be present, to include 
rhinitis/sinusitis and obstructive sleep 
apnea (OSA).  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions. 

As to any respiratory disorder found on 
examination, to include rhinitis/sinusitis 
and OSA, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such disorder is related to or had its 
onset during service.  

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed, and all clinical findings should 
be reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the service-connection claims remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


